MASSEY, Chief Justice
(dissenting).
My associates concede that the services for which the appellant brought suit and obtained judgment in the Illinois Court were for personal services performed wholly in Illinois pursuant to contract. Had said contract been with someone, such as a sales manager, for the performance oj the character of personal services such a person might be expected to perform, suit to recover thereunder would fall within the provisions of the Illinois statute. Haas v. Fancher Furniture Company, 156 F.Supp. 564 (N.D.Ill., 1957).
Is there a difference because the services for which the appellee contracted with appellant were by an attorney in connection with the conduct of legal proceedings ? Since the conduct of an isolated act of litigation, standing alone, would not come within the provisions of the statute, would it necessarily follow that appellant’s performance of personal services in the conduct thereof would not come within the provisions of the statute?
In my opinion there would be no cognizable difference between the personal services rendered by a sales manager and the personal services rendered by an attorney. Further, conduct of the litigation is to be distinguished from a contract made for an attorney’s personal services to conduct it; *486the fact that the former would not come within the provisions of the statute would be of no consequence in determining whether the latter would.
I believe the summary judgment was erroneous. It should be reversed, and the cause remanded for trial.